Citation Nr: 1413953	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a compensable disability rating for service-connected pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 1952 to October 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Waco, Texas, respectively. 

The Veteran presented testimony at a Board hearing in March 2014, and a transcript of the hearing is associated with his virtual claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable disability rating for service-connected pterygium of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to his in-service noise exposure. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that entitlement to service connection for bilateral hearing loss disability and tinnitus can be granted.  Therefore, no further development is required as any deficiency has been rendered moot.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the Veteran has submitted competent and credible evidence that he has current disabilities - namely bilateral hearing loss and tinnitus.  At the June 2010 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he was exposed to military tanks and gunfire while on active duty.  The Veteran's DD 214 confirms that the Veteran's most significant duty assignment was with the 245th Medium Tank Battalion.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

Having found that the Veteran suffers from hearing loss and tinnitus and sustained acoustic trauma in service, the Board finds that the evidence is at least in equipoise on whether the Veteran's hearing loss and tinnitus are related to his military service.  

In June 2010, the Veteran was afforded a VA examination where the examiner opined that "[w]ithout any military audiograms to review[, it] cannot be determined without speculation whether or not this hearing loss began during military service, especially given post-military factory noise exposure (many years unprotected) and veteran's report that he did not notice the hearing loss until about 5 years after military service."  She further opined that "[t]he tinnitus described is not as persistent as the type commonly associated with acoustic trauma and is therefore less likely due to military noise exposure and less likely related to the hearing loss."  In a July 2010 addendum, the examiner noted that the Veteran's enlistment and separation physicals were reviewed and only indicated that the Veteran underwent whisper tests.  She further noted that there were no documented hearing-related complaints in service and that the Veteran did not file a claim for his hearing problems until 2009.  Based on the aforementioned facts, in combination with the Veteran's exposure to factory noise post-service, the examiner opined that "there is no way of knowing whether any part of [the Veteran's] hearing loss began during military service without resorting to pure speculation."  

In contrast, the Veteran submitted private medical records from Dr. T.S. who opined that the Veteran's "hearing loss is typical of noise induced ear trauma consistent with acoustic levels typically seen in the military tank operators of the time.  His sensorial hearing loss was most likely caused by or a result of his military service."  An attached examination report indicates that the Veteran complained of hearing loss with associated manifestations of ringing in the ears.  

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for a bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  


REMAND

At a March 2013 VA examination, the examiner noted that the Veteran had pterygium of the right eye removed by "Dr. Fulcher" in September 2012.  Further, at an October 2012 Decision Review Officer Hearing, the Veteran stated that he had surgery on a growth in his right eye the month prior at a VA Hospital in Temple.  The only VA treatment records from Temple are from January 2010 and are related to the Veteran's hearing loss claim only.  As there is evidence that the Veteran has been treated at a VA facility for his eye and there are no medical records associated with his claims folder, they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA medical records dating from June 2008 (the relevant appeal period) to present.  

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


